(REGIST~1.HTM;1) As filed with the Securities and Exchange Commission on October 25, 2002 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MOUNTAIN BANCSHARES, INC. (Name of Small Business Issuer in its Charter) GEORGIA 43-1965029 (State of other jurisdiction of incorporation or organization (Primary Standard Industrial Classification Code Number) I.R.S. Employer Identification No. 671 Lumpkin Campground Parkway, Suite 200 Dawsonville, Georgia 30534 (706) 265-1001 (Address of principal place of business or intended principal place of business) Copy to: John Lewis P. O. Box 509 Dawsonville, Georgia 30534 (706) 265-1001 (Name, address and telephone number of agent for service) T. Treadwell Syfan Stewart, Melvin & Frost, LLP 200 Main Street, Suite 600 P. O. Box 3280 Gainesville, Georgia 30503 (770) 536-0101 Approximate date of proposed sale to the public; as soon as practicable after this Registration Statement becomes effective. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If the delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. [ ] CALCULATION OF REGISTRATION FEE: Title of Each Class of Securities to be Registered Amount to be Registered Maximum Offering Price Per Unit Maximum Aggregate Offering Price Registration Fee Common Stock $5.00 par value Warrants Shares The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Exhibit Index on page 71 Page 1 of 153 The information contained in this Prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities, and we are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS DATED OCTOBER 25, 2002; SUBJECT TO COMPLETION MOUNTAIN BANCSHARES, INC. A Proposed Bank Holding Company for MOUNTAIN STATE BANK (Proposed) 1,200,000 Shares of Common Stock (Minimum Purchase: 250 Shares) (Maximum Purchase: 35,000 Shares) MOUNTAIN BANCSHARES, INC. is offering a minimum of 825,000 shares and a maximum of 1,200,000 shares of its common stock at $10.00 per share. Mountain Bancshares has been organized to hold, upon receipt of regulatory approvals, all of the common stock of Mountain State Bank, a proposed state bank. The organizers (the directors) of Mountain Bancshares will offer and sell the common stock on a best efforts basis without compensation. Prior to this offering, Mountain Bancshares has not conducted active business operations, and there has not been a public market for the shares of the common stock. INVESTMENT IN THE COMMON STOCK INVOLVES RISKS WHICH ARE DESCRIBED IN THE "RISK FACTORS" SECTION BEGINNING ON OF THIS PROSPECTUS. The shares of common stock offered are not deposits, savings accounts, or other obligations of a bank or savings association and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. Price to Public Underwriting Discounts and Commissions Proceeds to Mountain Bancshares Per Share $ 10.00 -0- $ 10.00 Total Minimum $ 8,250,000.00 -0- $ 8,250,000.00 Total Maximum $12,000,000.00 -0- $12,000,000.00 Mountain Bancshares is offering a minimum of 825,000 shares at $10.00 per share. Mountain Bancshares reserves the right to issue up to 1,200,000 shares at $10.00 per share. We will promptly deposit subscription proceeds in an escrow account with The Bankers Bank, Atlanta, Georgia. The escrow agent will hold the subscription proceeds until we receive subscriptions for at least 825,000 shares and satisfy certain other conditions. We plan to end the offering on , , unless we decide to end it sooner or extend it. If we are unable to sell 825,000 shares of the common stock or satisfy the other conditions, the escrow agent will return all subscription proceeds to investors, without interest, and we will pay all of Mountain Bancshares' expenses. The date of this Prospectus is , 2002 [MAP APPEARS HERE] THE PRIMARY MARKET AREA OF MOUNTAIN STATE BANK (PROPOSED) IS DAWSON COUNTY AND PART OF FORSYTH COUNTY SUMMARY The following Summary is qualified in its entirety by the more detailed information appearing elsewhere in this Prospectus. The Company Mountain Bancshares, Inc. (the "Company") was incorporated under the laws of the State of Georgia on June 24, 2002, primarily to serve as the holding company for Mountain State Bank (the "Bank"), a proposed state bank. The Company is in the process of filing applications with the Federal Reserve Bank of Atlanta (the "Federal Reserve") and the Georgia Department of Banking and Finance (the "Department of Banking") for prior approval to become a bank holding company by using the proceeds of this offering to acquire all of the capital stock of the Bank. The organizers anticipate receiving such approvals during the first quarter of 2003. Such approvals will require the Company to sell at least 825,000 shares of its common stock (the "Common Stock"), but are not expected to contain other material conditions. See "RISK FACTORS - Regulatory Approvals Required." Following acquisition of the Bank, the initial business of the Company will be conducted through the Bank. See "BUSINESS OF THE COMPANY AND THE BANK." The Bank The Bank is in the process of being organized as a state-chartered bank under Georgia law. The organizers have filed an application with the Department of Banking for this purpose and with the Federal Deposit Insurance Corporation (the "FDIC") for deposit insurance. We anticipate that such applications will be approved by year-end 2002. The Bank will not be authorized to conduct its banking business until it receives a permit to begin business from the Department of Banking. The issuance of the permit to begin business will depend, among other things, upon the Bank's receiving $8,250,000 in capital from the Company and upon compliance with certain standard conditions that will be imposed by the FDIC and the Department of Banking. These conditions will be generally designed to familiarize the Bank with certain applicable operating requirements (e.g., no directors' fees are payable until the Bank earns a cumulative profit) and to prepare the Bank to commence business operations (e.g., the adoption of loan, investment and other policies to govern the Bank's operations). The Bank expects to satisfy all conditions of each requirement for organizing the Bank and to open for business during the second quarter of 2003, or as soon thereafter as practicable. See "RISK FACTORS - Regulatory Approvals Required" and "USE OF PROCEEDS." The Bank intends to engage in a general commercial banking business, emphasizing the banking needs of individuals and small to medium-sized businesses primarily in south-central Forsyth County, Georgia and Dawson County, Georgia, its primary market area. See "USE OF PROCEEDS" and "BUSINESS OF THE COMPANY AND THE BANK." The philosophy of the management of the Bank with respect to its initial operations will be to emphasize prompt and responsive personal service to the residents of Forsyth and Dawson Counties in order to attract customers and acquire market share now controlled by other financial institutions in the Bank's market area. The organizers believe that 1 the Bank offers the residents of Forsyth and Dawson Counties and the surrounding areas the opportunity to have an ownership interest in a community bank, while also receiving the benefits associated with a locally owned and managed community bank. Through ownership in the Company, the residents of the community will have a greater role in the development of the Bank. The main office of the Bank will be constructed on a 1.27 acre tract of land located on Georgia Route 53 just east of the intersection of Georgia Route 53 and Georgia Highway 400 in Dawson County, Georgia. The Company's current principal executive office is located as follows: 671 Lumpkin Campground Parkway, Suite 200, Dawsonville, Georgia 30534 and its telephone number at that address is (706) 265-1001. The initial branch office of the Bank, which will be constructed at the same time as the main office, will be located on a 1.7 acre site on Bethelview Road approximately 1/10th of a mile west from the southwest corner of the intersection of Bethelview Road and Georgia Route 9, Forsyth County, Georgia. The Bank will operate out of temporary modular offices, with one temporary office to be located on each site until construction of the permanent facilities. Primary Market Area The Bank's primary market areas consist of all of Dawson County for the main office and an approximate 5-mile radius around the site of the Forsyth County branch office. See "BUSINESS OF THE COMPANY AND THE BANK The Bank." The Organizers
